Exhibit 10.1

Execution Copy

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”), effective as of June 12, 2006,
is by and between Meritage Homes Corporation, a Maryland corporation
(“Meritage”), and John R. Landon (“Landon”).

WHEREAS, Landon has resigned as an officer of Meritage;

WHEREAS, in connection with the foregoing, (i) Meritage has agreed, subject to
the conditions herein, to purchase from Landon shares of common stock, par value
$0.01 per share, of the Company (“Common Stock”), (ii) Landon has agreed to
resign as a director of the Company, and (iii) the parties have determined to
settle various other matters;

WHEREAS, simultaneously with the execution of this Agreement, Meritage and
Landon have executed and delivered (i) a Settlement Agreement and Mutual Release
and Waiver of Claims (the “Settlement Agreement”) in the form of Exhibit A
hereto, and (ii) a Cooperation Agreement (the “Cooperation Agreement”) in the
form of Exhibit B hereto; and

WHEREAS, Landon and Meritage are parties to that certain Employment Agreement
effective as of July 1, 2003, as amended from time to time (the “Employment
Agreement”), which Employment Agreement imposes various continuing obligations
upon Landon, as set forth in Sections 8 and 9 thereof (the “Continuing
Obligations”) and upon Meritage, as set forth under Section 7 thereof.

NOW, THEREFORE, in consideration of the acts, payments, covenants and mutual
agreements herein described and agreed to be performed, Meritage and Landon
hereby agree as follows:

1.             Resignation of Positions with Company Subsidiaries and
Affiliates. Landon hereby acknowledges the termination of his service as an
officer and employee of Meritage, and his termination and/or resignation from
all other positions held by Landon in any capacity with any subsidiary,
affiliate or related party of Meritage, in each case effective as of the close
of business on May 17, 2006.

2.             Purchase and Sale of the Shares; Resignation as a Director.

(a)           Upon the terms of, and subject to the satisfaction of the
conditions set forth in Section 5 of this Agreement, Landon hereby agrees to
sell to Meritage, and Meritage hereby agrees to purchase from Landon, 1,000,000
shares of Common Stock (the “Shares”).


--------------------------------------------------------------------------------


 

(b)           The purchase price per share for the Shares shall be $52.19 per
share (the “Per Share Price”), or an aggregate of FIFTY-TWO MILLION ONE HUNDRED
NINETY THOUSAND AND NO/100 DOLLARS ($52,190,000).

(c)           Immediately following the satisfaction of the conditions set forth
in Section 5 hereof, and in any event no later than the next business day
thereafter, Landon shall surrender to Meritage any certificates representing the
Shares being purchased, together with duly executed stock powers for the
transfer of such Shares to Meritage, or otherwise provide to Meritage
satisfactory evidence of the transfer of the Shares to Meritage. Upon Meritage’s
receipt of such certificates and transfer instruments from Landon, or upon
Meritage’s receipt of such other satisfactory evidence of the transfer of the
Shares to Meritage, Meritage shall pay the purchase price for the Shares to
Landon by check or by wire transfer to an account designated in writing by
Landon.

(d)           Landon hereby resigns from the Board of Directors of Meritage,
such resignation to be effective, without further action by any party hereto,
immediately upon, and subject to, Landon’s receipt of the purchase price for the
Shares as provided in this Section 2.

3.             Representations, Warranties and Covenants of Landon. Landon
hereby represents, warrants and covenants to Meritage as follows:

(a)           Ownership of the Shares. Landon, or Landon as tenant in common
with Eleanor Landon, is the sole beneficial owner and holder of the entire
right, title and interest in and to the Shares, free and clear of all liens and
other encumbrances (other than restrictions on transfer imposed by federal and
state securities laws).

(b)           Authorization; Enforceability. Landon has full power and authority
to enter into this Agreement, the Settlement Agreement and the Cooperation
Agreement. This Agreement, the Settlement Agreement and the Cooperation
Agreement, and the Continuing Obligations under the Employment Agreement,
constitute valid and legally binding obligations of Landon, enforceable against
Landon in accordance with their respective terms.

(c)           No Conflicts. The execution and delivery by Landon of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not: (i) conflict with or result in a violation or breach of any law, rule,
regulation, order or decree applicable to Landon; (ii) conflict with or result
in a violation or breach of, or constitute (with or without notice or lapse of
time or both) a default under, any contract to which Landon is a party;
(iii) except as set forth in this Agreement or as required by the federal
securities laws, require Landon to obtain any consent, approval or action of,
make any filing with or give any notice to any person as a result or under the
terms of any contract to which Landon is a party; or (iv) result in the creation
or imposition of any lien or other encumbrance upon the Shares.

(d)           Adequacy of Information. Landon has been an executive officer and
director of Meritage with access to information regarding Meritage and its
business, including operating data for April and May, 2006, necessary to make an
informed and knowledgeable decision with regard to the transactions contemplated
hereby. Landon understands that the Shares may in the future trade at prices
higher than the purchase price at which Landon is selling

2


--------------------------------------------------------------------------------




 

such Shares to Meritage under this Agreement, and that Landon, by entering into
this Agreement, is foregoing any and all opportunities to share in any such
increased value with respect to any Shares sold hereunder. Landon has not relied
upon Meritage, or any of its affiliates or agents, and has instead made his own
independent analysis, in determining to enter into this Agreement and to
consummate the transactions contemplated hereby.

(e)           Compliance with Agreements. Landon will comply in all respects
with the terms and provisions of this Agreement, the Settlement Agreement and
the Cooperation Agreement, and with his Continuing Obligations under the
Employment Agreement.

4.             Representations, Warranties and Covenants of Meritage. Meritage
hereby represents, warrants and covenants to Landon as follows:

(a)           Authorization; Enforceability. Meritage has full power and
authority to enter into this Agreement, the Settlement Agreement and the
Cooperation Agreement. This Agreement, the Settlement Agreement and the
Cooperation Agreement (i) upon satisfaction of the condition set forth in
Section 5(a)(i) and Section 5(b)(i) below will be duly authorized by all
necessary corporate action and (ii) constitute valid and legally binding
obligations of Meritage, enforceable against Meritage in accordance with their
respective terms.

(b)           No Conflicts. Subject to the satisfaction of the conditions set
forth in Section 5 below, the execution and delivery by Meritage of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not: (i) conflict with or result in a violation or breach of any law, rule,
regulation, order or decree applicable to Meritage; (ii) conflict with or result
in a violation or breach of, or constitute (with or without notice or lapse of
time or both) a default under, any contract to which Meritage or any of its
direct or indirect subsidiaries is a party, or (iii) except as set forth in this
Agreement or as required by the federal securities laws, require Meritage to
obtain any consent, approval or action of, make any filing with or give any
notice to any person as a result or under the terms of any contract to which
Meritage is a party.

(c)           Compliance with Agreements. Meritage will comply in all respects
with the terms and provisions of this Agreement, the Settlement Agreement and
the Cooperation Agreement and with its continuing obligations under the terms of
the Employment Agreement.

(d)           Retention of Independent Bank. Meritage has retained, or
concurrently with the execution of this Agreement will retain, at Meritage’s
sole cost and expense, the Independent Bank (hereafter defined) for purposes of
rendering the written opinion referenced in Section 5(a)(ii) and
Section 5(b)(ii) below.

5.             Conditions to Purchase. (a) Meritage’s obligation to purchase the
Shares following the execution of this Agreement is subject to the following
conditions precedent:

(i)            The transactions contemplated hereby shall have been approved by
the Board of Directors of Meritage, including a majority of all disinterested
directors, at a meeting of the Board of Directors duly called and held;

3


--------------------------------------------------------------------------------




 

(ii)           Meritage shall have received, within seven days of the date
hereof, a written opinion as to the fairness of the purchase of the Shares to
Meritage from a financial point of view, which opinion shall have been issued by
an accounting, appraisal or investment banking firm of nationally recognized
standing that is, in the reasonable judgment of Meritage’s Board of Directors,
qualified to perform such task and disinterested and independent with respect to
Meritage (the “Independent Bank”); provided, that Meritage shall inform Landon
promptly, and in any event within two days, of its receipt of such opinion from
the Independent Bank or of confirmation from the Independent Bank that the
Independent Bank will not issue such an opinion; and

(iii)          The representations and warranties of Landon made herein shall be
true and correct in all respects and Landon shall be in compliance with all
covenants and other terms of this Agreement and Sections 8 and 9 of the
Employment Agreement.

(b)           Landon’s obligation to sell the Shares following the execution of
this Agreement is subject to the following conditions precedent:

(i)            The transactions contemplated hereby shall have been approved by
the Board of Directors of Meritage, including a majority of all disinterested
directors, at a meeting of the Board of Directors duly called and held;

(ii)           Meritage shall have received within seven days of the date
hereof, a written opinion as to the fairness of the purchase of the Shares to
Meritage from a financial point of view issued by the Independent Bank; and

(iii)          The representations and warranties of Meritage made herein shall
be true and correct in all respects and Meritage shall be in compliance with all
covenants and other terms of this Agreement and Section 7 of the Employment
Agreement.

6.             Termination. The obligations of the parties under Section 2 of
this Agreement, shall terminate on the earlier of (a) Meritage’s purchase of the
Shares following the satisfaction of the conditions set forth in Section 5
above, and (b) the date which is seven days following the date hereof.

7.             Miscellaneous.

(a)           Survival. The representations, warranties, covenants and
agreements of Landon and Meritage contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
closing of the transactions contemplated hereby.

(b)           Remedies. Meritage, on the one hand, and Landon, on the other,
acknowledge and agree that irreparable damage will occur in the event that any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. It is accordingly agreed that (i) the parties
shall be entitled to an injunction to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
court having jurisdiction, and (ii) in the event of any non-performance or
breach of this Agreement by Landon, Meritage shall be entitled, at its sole
option, to rescind this Agreement, in

4


--------------------------------------------------------------------------------




which case Landon shall be required to repay to Meritage the amount of the
purchase price paid hereunder and Meritage shall be required to return to Landon
the Shares. The foregoing remedies shall be in addition to any other remedy to
which a party hereunder may be entitled at law or in equity.

(c)           Nature of Agreement. This Agreement and all provisions thereof,
including all representations and promises contained herein, are contractual and
not a mere recital and shall continue in permanent force and effect. This
Agreement constitutes the sole and entire agreement of the parties with respect
to the subject matter hereof, and there are no agreements of any nature
whatsoever between the parties hereto with respect to the subject matter hereof,
except as expressly stated or referenced herein. This Agreement may not be
modified or changed unless done so in writing, signed by both parties. In the
event that any portion of this Agreement is found to be unenforceable for any
reason whatsoever, the unenforceable provision shall be considered to be
severable, and the remainder of the Agreement shall continue to be in full force
and effect. This Agreement shall be governed by and construed in accordance with
the laws of the State of Maryland without regard to choice of law principles.

(d)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

(e)           Notices. Unless otherwise provided, any notice required or
permitted by this Agreement shall be in writing and shall be deemed sufficient
upon receipt, when delivered by overnight courier or sent by facsimile, or upon
delivery when delivered personally, or upon seventy-two (72) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address or
facsimile number, as subsequently modified by written notice, as follows:

(i)            if to Landon, to 2200 Willow Bend Drive, Plano, Texas 75093,
Attn: John R. Landon, or

(ii)           if to Meritage, to Meritage Homes Corporation, 17851 North
85th Street, Suite 300, Scottsdale, Arizona 85255, Attn: General Counsel.

(f)            Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable for
whatever reason, the remaining provisions of this Agreement shall nevertheless
continue in full force and effect without being impaired in any manner
whatsoever.

(g)           Further Assurances. Each party to this Agreement agrees upon
request to execute any further documents or instruments necessary or desirable
to carry out the purposes or intent of this Agreement.

(h)           Advice of Counsel. EACH PARTY TO THIS AGREEMENT (INCLUDING EACH
ACKNOWLEDGING PARTY) ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT, SUCH PARTY
HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS

5


--------------------------------------------------------------------------------




AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

[Signature Page Follows]

6


--------------------------------------------------------------------------------




The parties have executed this Stock Purchase Agreement as of the date first
written above.

 

MERITAGE:

 

 

 

 

 

MERITAGE HOMES CORPORATION

 

 

 

 

 

By:

/s/ C. Timothy White

 

 

Name:

C. Timothy White

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

LANDON:

 

 

 

 

 

JOHN R. LANDON

 

 

 

 

 

By:

/s/ John R. Landon

 

 

Name: John R. Landon

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED BY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed to the extent of her interests in the Shares:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eleanor Landon

 

 

 

 

 

Name: ELEANOR LANDON

 

 

 

 

 

7


--------------------------------------------------------------------------------